Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to wind turbines, and more particularly to systems for maintaining wind turbine blades.

Prior art was found and applied in the previous actions. 

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are

In claim 1, “capture at least one first image of the interior surface and at least one second image of the interior surface; 
receive the at least one second image of the interior surface; and 
map the at least one second image onto a second model; 
display the second model on said display device; receive operator input allowing an operator to select between the first model and the second model; and 
receive operator input allowing an operator to interact with at least one of the first model and the second model and selectively view different areas of the interior surface”.

“at least one first image of the interior surface of the interior cavity and at least one second image of the interior surface; 
map the at least one first image of the interior surface onto a first model of the interior surface; and 
map the at least one second image of the interior surface onto a second model of the interior surface, wherein an operator is able to select between the first model and the second model, interact with the model at least one of the first model and the second model, and selectively view different areas of the interior surface”.

In claim 18, “mapping the at least one first image of the interior surface onto a first model, mapping the at least one second image of the interior surface onto a second model; displaying the first model on a display device; displaying the second model on the display device; and receiving an operator input, wherein an operator is able to select between the first model and the second model, interact with at least one of the first model and the second model, and selectively view different areas of the interior surface”.

These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 4-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488